Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of: locations, in a putative integrated circuit design, for a source and a plurality of sinks, comprising a plurality of source-sink pairs, wherein said sinks are located such that a required signal cannot propagate from said source in a single clock cycle, said sinks each having a required sink cycle delay requiring latching and a set of layer traits for interconnect layers available in said putative integrated circuit design; selecting, from said set of layer traits, for each of said source-sink pairs, a corresponding one of said interconnect layers having a reach length which permits propagation of said required signal within said required sink cycle delay; for a first clock cycle of said required sink cycle delay, locating a movable region for a first latch as a first plurality of overlapped regions one reach length from said source and said required sink cycle number of reach lengths from each one of said sinks; for said first clock cycle, representing said first plurality of overlapped regions as nodes on a first cycle level of a topology search graph; for a second clock cycle of said required sink cycle delay, locating a movable region for a second latch as a second plurality of overlapped regions two reach lengths from said source and said required sink cycle delay number of reach lengths, less one, from each one of said sinks; for said second clock cycle, representing said second plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

13 March 2021




/ARIC LIN/Examiner, Art Unit 2851    



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851